Title: To James Madison from Thomas Hall and Others, 23 November 1814
From: Hall, Thomas
To: Madison, James


        
          Most Excellent Sir
          Melvil Island Prison novr 23rd. 1814
        
        We the undersigned, being a Committee, chosen by the unfortunate Citizens of the United States (now prisoners of War confined in this

Prison) for the purpose of petitioning your Excellency to continue your indulgence in having them supplied with Coffee, Surgar [sic], Clothing &C. &C’. as has heretofore been done. We therefore humbly pray, in the name of said Prisoners, that Your Excellency will be pleased to continue to allow them the rations of Coffee, Sugar Clothing &C.&C. as has heretofore been done: as we consider such supplies highly necessary for the preservation of Health. The Prisoners confined here are allready much distressed by Phlegmatic complaints, and typhus fevers; and we think those complaints would be still more distressing and fatal, should those comfortable supplies from your excellency be suspended.
        
          Thos Hall S: Mlate Comdr of the U:S Schooner Vixen[and five others]
        
      